PREWITT, Chief Judge.
A jury found defendant guilty of stealing a pickup truck and he was sentenced to four years’ imprisonment. He contends on appeal that the evidence was insufficient to support the conviction because the “credible evidence establishes that the defendant was merely a passenger in the vehicle, and at most was a joint possesser of the vehicle.”
In testing whether the evidence is sufficient to support a conviction, the evidence and all reasonable inferences must be considered in the light most favorable to the state and all evidence and inferences to the contrary disregarded. State v. Cullen, 591 S.W.2d 49, 51 (Mo.App.1979).
There was evidence from James Arlt that while he and defendant were walking to a liquor store they saw the pickup parked outside of a house and defendant “said that he would like to go over and check it out.” Arlt said he went on alone to the liquor store, made a purchase and defendant drove up to the liquor store in the pickup. When Arlt came out of the store, the defendant told him “Come on, let’s go party” and they drove off in the pickup.
Arlt said defendant was driving the pickup when they were pursued by a highway patrolman and it left the roadway and overturned.
Defendant contends that Arlt’s testimony was not credible because the highway patrolman testified that based on hair color it was his opinion that Arlt was driving the vehicle as he tried to stop it.
The credibility of the witnesses was for the jurors and they could believe all, none, or a portion of either witness’s testimony. See State v. Lieberknecht, 608 S.W.2d 93, 98 (Mo.App.1980); State v. Morris, 564 S.W.2d 303, 309 (Mo.App.1978). They could have believed that defendant took the truck as Arlt said and that Arlt thereafter drove it or that the patrolman was mistaken as to which one was driving. Either way, together with the other testimony, the evidence was sufficient to convict defendant.
The judgment is affirmed.
HOGAN, P.J., and MAUS and CROW, JJ., concur.